Case 6:19-bk-04098-CCJ Doci16é Filed 10/10/19 Page 1 of 8

40/09/19 11:24AM

     

Debtor 1 Vanessa Alonso

 

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: MIDDLE OISTRICT OF FLORIDA

Case number §:49-bk-04098

(if known)

 

EX Check if this is an
amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page,

Summarize Your Assets

  

 

1. Schedule A/B: Property (Official Form 106A/B) 000.00
1a. Copy line 55, Total real @state, from Schedule AMB.......csssssesssssessnsineersscsnsssissussitiasniassiartusuneeececs, $ 217,000.

$ 3,000.00

$ 220,000.00

 

_ Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 406D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 203,066.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form +06E/F)

3a. Copy the total claims from Part 4 {priorily unsecured claims) from line Ge of Schedule EIPacccceesecesssestesssnseerestes $ 0.00

3b. Copy the total claims from Part 2 (nonpriorily unsecured claims) from line 6j of Schedule E/E..occccscscosssssssecccooss. $ 18,784.00

 

Your total liabilities | $ 221,850.00

 

 

 

 

Summarize Your Income and Expenses

4. Schedule /: Your Income (Official Form 4 06!)
Copy your combined monthly income from line 12 Of SChECUIC L..ssessustessuesnsasirsissnntiatiatiussusseeec., $ 636.00

5. Schedule J: Your Expenses (Official Form 1 06)
Copy your monthly Expenses from line 22c Of Schedule Joa.sss.sssscssorsessessesssssnusestsstissssssssuasssisseeessses $ 3,098.30

 

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7,11, or 13?
[] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Ee Yes
7. What kind of debt do you have?

&] Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C, § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

[7 Your debts are not primarily consumer debts. You have hothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-04098-CCJ Doci16é Filed 10/10/19 Page 2 of 8

10/08/19 14:24AM
Debtor! Vanessa Alonso Case number (if known) 6:49-bk-04098

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form :
122-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14, $ 1,250.69

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

 

9a. Domestic support obligations (Copy tine 6a.) 3 7 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
LU

9c. Claims for death or personal injury while you were intoxicated. (Copy line Gc.) 3 0.00
8d. Student loans. (Copy line 6f) $ 0.00
9e. Obligations arising out of a Separation agreement or divorce that you did not Teport as

Priority claims. (Copy line 6g.) , $ 00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.006
9g. Total. Add lines 9a through 9f. $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - wew.bestease.com Best Case Bankruptcy
Case 6:19-bk-04098-CCJ Doc16_ Filed 10/10/19

Debtor 4

Vanessa Alonso
First Name

Debtor 2

Middle Name

Last Name

 

(Spouse if, filing) First Name

United States Bankruptcy Court for the:

Middle Name

Last Name

MIDDLE DISTRICT OF FLORIDA

 

Case number
tif known)

6:19-bk-04098

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

Page 3 of 8

Check if this is an
amended filing

4l19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt, If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must s
specific dollar amount as exempt. Alternatively, you may claim the full falr market value of the
any applicable statutory limit. Some exemptions—such as those for health aids,

pecify the amount of the exemption you claim. One way of doing so Is to state a
property being exempted up to the amount of
rights to receive certain benefits, and tax-exempt retirement

funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the

exemption to a particular dollar amount and the value of the

to the applicable statutory amount.
Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

El You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

[ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

“Schedule AB

 

 

 

property is determined to exceed that amount, your exemption would be limited

 

 

 

 

 

 

 

 

4706 Waterside Point Circle Orlando, 217,000.00 $17,646.00 Fla. Const. art. X, § 4(a)(1);
FL 32829 Orange County $217, Fla, Stat. Ann. §§ 222.01 &
homestad C] 100% of fair market value, upto 222.02
Line from Schedule A/B: 1.1 any applicable statutory limit
Household goods and furniture older $600.00 $600.00 Fla. Const. art. X, § 4{a}(2)
and not liened by
Ashely E} 100% of fair market value, up to
Line from Schedule A/B: 6.1 any applicable statutory limit
Electronics: Laptop older, printer, 55 $400.00 $350.00 Fila. Const. art. X, § 4(a}(2)
in tv, x box.
Line from Schedule A/B: 7.1 [400% of fair market value, up to

any applicable statutory limit
Clothing $50.00 $50.00 Fla. Const. art. X, § 4(a}(2)
Line from Schedule A/B: 11.1

CI 400% of fair market value, up to

any applicable statutory limit

Misc costume jewlery (20), small dia $520.00 $0.00  Fia. Const. art. X, § 4(a)(2)

engagment ring (500)
Line from Schedule A/B: 12.1

C1 400% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C:
Software Copyright (c} 1996-2019 Best Case, LLC ~ www. bestcase.com

The Property You Claim as Exempt

page 1 of 2
Best Case Bankruptcy
Case 6:19-bk-04098-CCJ Doci16é Filed 10/10/19 Page 4of8

Debtor1 Vanessa Alonso Case number (ifknown) 6 19-bk-04098

Brief desc
Schedule

 
    

Cash Fla. Stat. Ann. § 222.14(2)(c)
Line from Schedule A/S: 16.1 $30.00 $30.00

 

0 100% of fair market value, up to
any applicable statutory limit

 

checking: Chase $300.00

$0.00 Fla, Const. art. X, § 4(a){2)
Line from Schedule A/B: 17.1

 

 

Oo 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Cl Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-04098-CCJ Doci1é6é Filed 10/10/19 Page 5of8

Debtor 1 Vanessa Alonso
First Name Middie Name Last Name

Debtor 2

(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

Case number §:419-bk-04098
{if known) Ef Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/48

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1549, and 3571.

Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

we No

C] Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

X /s! Vanessa Alonso x
Vanessa Alonso Signature of Debtor 2
Signature of Debtor 1
Date October 9, 2019 Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com

Bast Case Bankruptcy
Case 6:19-bk-04098-CCJ Doci16é Filed 10/10/19 Page 6of8

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

Inre: Vanessa Alonso Case# 6:19-bk-04098

Chapter 7
Debtor(s).

CERTIFICATE OF SERVICE REGARDING
AMENDED SCHEDULE C- PROPERTY CLAIMED AS EXEMPT

I HEREBY CERTIFY that a true and correct copy of the Amended Schedule C has been
furnished by electronic transmission to: U.S. Trustee and 7 Trustee, Arvind Mahendru and by U.S.
Postal Service to the attached matrix on this 9" day of October 2019.

LAW OFFICES OF PAUL L. URICH, P.A.

BY: /s/ Paul L. Urich, Esq.
Paul L. Urich, Esq., Bar # 0088780
1510 E. Colonial Dr., Suite 204
Orlando, FL 32803
(407) 896-3077 Telephone
(407) 896-3041 Telecopy
Attorney for Debtor
Case 6:19-bk-04098-CCJ Doc16_ Filed 10/10/19

Label Matrix for local noticing
113A-6

Case 6:19-bk-04098-ccu

Middle District of Florida
Orlando

Thu Oct 10 12:06:42 EDT 2019

Account Resolution Services
Attn: Bankruptcy

Po Box 459079

Sunrise, FL 33345-9079

Citibank/Best Buy

Attn: Bankruptcy

Po Box 790441

St. Louis, NO 63179-0441

Comenity Bkl/Ulta

Attn: Bankruptcy Dept
Po Box 182125

Columbus, OH 43218-2125

(p) DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054~3025

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108-2709

Syncbh/Rooms To Go
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Care Credit
Attn: Bankruptcy Dept

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/TJX
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Vanessa Alonso
4706 Waterside Pointe Circle
Orlando, FL 32829-7226

Chase Card Services

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19850-5298

Comenity Bank/Express
Attn; Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

Comenity/MPRC
Attn: Bankruptcy Dept
Po Box 182125
Columbus, OH 43218-2125

Florida Department of Revenue
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32314-6668

Kia Motors Finance

Attn: Bankruptey

Po Box 20825

Fountain Valley, CA 92728-0825

Orange County Tax Collector
PO Box 545100
Orlando FL 32854-5100

Synch/Toys R Us

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Lowes
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/TJX
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Page 7 of 8

Specialized Loan Servicing LLC
c/o Jessica Hicks

P.O. Box 800

Tampa, FL 33601-0800

Citi/Sears
Citibank/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Comenity Bank/Pier 1
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

Deptartment Store National Bank/Macy’s
Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040-8999

Harold E Scherr

725 Primera Blvd

Suite 200

Lake Mary, FL 32746-2127

LVNV Funding/Resurgent Capital
Attn: Bankruptcy

Po Box 10497

Greenville, SC 29603-0497

{p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Synchrony Bank/ JC Penneys
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896-0001

Synchrony Bank/Old Navy
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Walmart
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060
Case 6:19-bk-04098-CCJ Doc16_ Filed 10/10/19

Synchrony/Ashley Furniture
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Paul L Urich +

Law Office of Paul L Urich PA
1510 East Colonial Drive
Suite 204

Orlando, FL 32803-4734

Brian L Shrader +
Centrone & Shrader, PLLC
612 West Bay Street
Tampa, FL 33606-2704

Target

Attn: Bankruptcy

Po Box 9475

Minneapolis, MN 55440-9475

United States Trugtee - ORL7/13 +
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Brian L Shrader +
Shrader Law, PLLC
612 West Bay Street
Tampa, FL 33606-2704

Page 8 of 8

Wells Fargo Home Mortgage
Attn: Bankruptcy Dept
P.O. Box 10335

Des Moines, IA 50306-0335

Arvind Mahendru +

5703 Red Bug Lake Road

Suite 284

Winter Springs, FL 32708-4969

Jessica A Hicks +
Kass Shuler, P.A.
PO Box 800

Tampa, FL 33601-0800

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed. R.Bank.P, 2002 (g) (4).

Discover Financial

Attn: Bankruptcy Department
Po Box 15316

Wilmington, DE 19850

Portfolio Recovery
Attn: Bankruptcy
120 Corporate Blvd
Norfold, VA 23502

End of Label Matrix

Mailable recipients 38
Bypassed recipients 0
Total 38
